18 N.Y.3d 873 (2012)
962 N.E.2d 279
938 N.Y.S.2d 854
2012 NY Slip Op 60893
In the Matter of MARION C.W., a Person Alleged to be Incapacitated.
LISA K. et al., Appellants;
STEVEN MAGUIRE et al., Respondents.
FERN FINKEL et al., Nonparty Respondents.
Motion No: 2011-1236
Court of Appeals of New York.
Submitted November 28, 2011.
Decided January 12, 2012.
*874 Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.